     Case: 1:19-cv-03891 Document #: 1 Filed: 06/11/19 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


CUTBERTA GOMEZ, AS INDEPENDENT
ADMINISTRATOR OF THE ESTATE OF
ASUNCION GOMEZ-GUERRO,

               Plaintiff,

               V.                                        Case No.


OFFICER BAYSINGER,OFFICER TAVAJAINB,                     Judge
OFFICER VILLAFUERTE,OFFICER WHITEA,
OFFICER KIRBY, OFFICER FERDINA,                           Magistrate
OFFICER PITON,and the CITY OF WAUKEGAN
               Defendants.


                                  COMPLAINT AT LAW


       NOW COMES Plaintiff CUTBERTA GOMEZ,AS INDEPENDENT ADMINISTRATOR

OF THE ESTATE OF ANSUNCION GOMEZ-GUERRERO, by and through her attorneys, THE

LAW OFFICES OF SCOTT T. KAMIN, and complaining against Defendants OFFICER

BAYSINGER, OFFICER TAVAJAINB, OFFICER VILLAFUERTE, OFFICER WHITEA,

OFFICER KIRBY, OFFICER FERDINA, OFFICER PITON, and the CITY OF WAUKEGAN

states as follows:


                                      JURISDICTION


    1. This action arises under 42 U.S.C. §1983, 28 U.S.C. §1367, and the Fourth and Fourteenth

       Amendments to the United States Constitution. The jurisdiction of this Court is invoked

       pursuant to 28 U.S.C. §§1331, 1343(a)(3).



                                           VENUE
  Case: 1:19-cv-03891 Document #: 1 Filed: 06/11/19 Page 2 of 6 PageID #:1




2. Venue is provided under 28 U.S.C. §§1391(b)(1)and (b)(2) in "a judicial district where any

   defendant resides, ifall defendants reside in the same State" or in "ajudicial district in which

   a substantial part ofthe events or omissions giving rise to the claim occurred...."

3. Upon belief individual defendants reside in the State of Illinois and the Northern District of

   Illinois.


4. The events giving rise to the claim involved in this cause occurred in the Northern District

   of Illinois.


                                           PARTIES


5. PLAINTIFF ("Plaintiff or "CUTBERTA") is the mother of the decedent, ASUNCION

   GOMEZ-GUERRERO("Decedent"), and is a resident ofthe Village of Waukegan in Lake

   County, Illinois.

6. Defendants UNKNOWN WAUKEGAN POLICE OFFICERS, at all times relevant to this

   action, were employed by the City of Waukegan as police officers. They are sued in their

   individual capacities.

7. Defendants OFFICER BAYSINGER ("Baysinger"), OFFICER TAVAJAIN ("Tavajain"),

   OFFICER VILLAFUERTE ("Villafuerte"), OFFICER WHITEA ("Whitea"), OFFICER

   KIRBY ("Kirby"), OFFICER FERDINA ("Ferdina"), and OFFICER PITON ("Piton")

   were, at all times relevant to this action, employed by the City of Waukegan as police

   officers. They are sued in their individual capacities.

8. Defendant CITY OF WAUKEGAN is a municipal corporation located in LAKE

   COUNTY.
 Case: 1:19-cv-03891 Document #: 1 Filed: 06/11/19 Page 3 of 6 PageID #:1




                                             FACTS


9. On February 3,2019,there was an argument between Plaintiffs daughter and the

   decedent's girlfriend at Plaintiffs residence on the 3500 block of Winhaven Drive in

   Waukegan, IL.

10. Sometime during the argument, the police were called.

11. Plaintiffs daughter had walked away from the argument.

12. Decedent walked his girlfriend to his vehicle and began to speak with her when the

   defendants arrived on scene.


13. The individual defendants drew their guns and began to fire at decedent striking him five

   times.


14. As he was dying,the decedent's vehicle rolled down the block.

15. On May 14, 2019, Plaintiff was appointed independent administrator of decedents estate.



               COUNT I -EXCESSIVE FORCE- WRONGFUL DEATH

16. Plaintiff realleges paragraphs 1-14 ofthe Complaint as though fully stated therein.

17. On or about February 3, 2019, the individual defendants used excessive force against the

   decedent.


18. The individual defendants violated decedent's right to be free from unreasonable seizure

   when they used excessive force against him.

19. As a proximate result of this excessive force, the decedent was killed, suffering extensive

   and prolonged pain while dying.

   WHEREFORE Plaintiff respectfully requests that this Court enter judgment against

individual defendants and:
     Case: 1:19-cv-03891 Document #: 1 Filed: 06/11/19 Page 4 of 6 PageID #:1




        a.     award compensatory damages in an amount not less than $15,000,000.00;
        b.     award punitive damages against each individual defendant in an amount not less
               than $100,000.00
        c.     award Plaintiff her attorney's fees and costs, and;
        d.     grant Plaintiff such further relief as this Court deems equitable and just.


COUNT II - WRONGFUL DEATH UNDER ILLINOIS LAW - WILFUL AND WANTON
                   CONDUCT OF ALL DEFENDANTS


   20. Plaintiff restates and realleges all the statements made in paragraphs 1-18 of this Complaint

       as though fully stated therein.

   21. At all times relevant to the Complaint,the individual defendants were under duties to refrain

       from conduct exhibiting a reckless or conscious disregard for the safety of others, including

       Plaintiffs decedent.


   22. Notwithstanding said duties, the individual defendants intentionally and/or recklessly shot

       the decedent.


   23. As a proximate cause of the individual defendants' conduct, the decedent suffered fatal

       injuries.

   24. Decedent is survived by the following heirs: his minor child, M.G., his brother, Edwin

       Morales, his sisters. Jasmine Morales and Marbella Morales and his mother Cutberta

       Gomez.


       WHEREFORE Plaintiff respectfully requests that this Court enter judgment against the

individual defendants and:


             a. ward compensatory damages in an amount not less than $15,000,000.00;
             b. award punitive damages against each individual defendant in an amount not less
                   than $100,000.00
             c. award Plaintiff her attorney's fees and costs, and;
             d. grant Plaintiff such further relief as this Court deems equitable and just.
     Case: 1:19-cv-03891 Document #: 1 Filed: 06/11/19 Page 5 of 6 PageID #:1




     COUNT in - SURVIVAL ACTION UNDER ILLINOIS LAW - WILFULL AND
                 WANTON CONDUCT OF ALL DEFENDANTS


   25. Plaintiff restates and realleges all the statements made in paragraphs 1-23 ofthis Complaint

       as though fully set forth herein.

   26. As a further proximate result of defendants' conduct, decedent suffered serious injuries of

       a personal and pecuniary nature, including great pain and suffering prior to his death,

       subjecting defendants to liability under the Illinois Survival Act.



       WHEREFORE Plaintiff respectfully request that this Court enter judgment against

individual defendants and:


           a. ward compensatory damages in an amount not less than $15,000,000.00;
           b. award punitive damages against each individual defendant in an amount not less
              than $100,000.00
           c. award Plaintiff her attorney's fees and costs, and;
           d. grant Plaintiff such further relief as this Court deems equitable and just.


                      COUNT IV - CLAIM UNDER 745 ILCS 10/9-102
                      AGAINST DEFENDANT CITY OF WAUKEGAN


   27. Plaintiff restates and realleges all the statements made in paragraphs 1-25 of this Complaint

       as though fully set forth herein.

   28. Defendant CITY OF WAUKEGAN was, at all times material to this Complaint, the

       employer of Defendant individual defendants.

   29. The individual defendants committed the acts alleged above in the scope of their

       employment as employees of Defendant CITY OF WAUKEGAN.
     Case: 1:19-cv-03891 Document #: 1 Filed: 06/11/19 Page 6 of 6 PageID #:1




    WHEREFORE, pursuant to 745 ILCS 10/9-102, Plaintiff demands judgment against the

employer Defendant named in this Count in the amount awarded to Plaintiff and against the

employee Defendants by way ofjudgment or settlement, including any and all amounts awarded

for damages and costs.



                                                      Respectfully submitted,

                                                      /si Scott T. Kamin
                                                      Attorney for Plaintiff




Scott T. Kamin
Law Offices of Scott T. Kamin
53 W. Jackson Blvd
Suite 1057
Chicago, IE 60604
(312)322-0077
111. Attorney No.: 6226855
